EXECUTION COPY



SEPARATION AGREEMENT AND GENERAL RELEASE
MOLYCORP, INC., a Delaware corporation (the “Company”), and Mark A. Smith
(“Smith”) have entered into this Separation Agreement and General Release (this
“Agreement”) as of the date of the last signature hereto. In consideration of
the mutual promises contained in this Agreement, the parties agree as follows:
1.    Termination of Employment.
(a) Smith and the Company agree that as of December 10, 2012 (the “Termination
Date”), Smith’s employment with the Company has terminated. In connection with
the execution of this Agreement, Smith is resigning all positions he has held as
an officer and director of the Company and its subsidiaries and affiliates, and
will promptly execute such documents and take such actions as may be necessary
or reasonably requested by the Company to effectuate or memorialize the
resignation from such positions.
(b) Within thirty (30) days after the Termination Date, the Company will pay
Smith a lump sum cash payment equal to $125,457 in respect of Smith’s accrued
but unused vacation time earned through the Termination Date. In addition, the
Company will reimburse Smith for all business expenses incurred on behalf of the
Company through the Termination Date, in accordance with the Company’s policies
with respect to the reimbursement of expenses. Smith acknowledges and agrees
that he has been paid all base salary owed to him through the Termination Date.
2.    Payments and Other Consideration. If Smith (a) executes this Agreement
within 53 calendar days following the Termination Date and does not revoke it
during the revocation period described in Section 9 hereof (the date on which
such revocation period expires, the “Release Effective Date”) and (b) continues
to comply with the terms and conditions of this Agreement, then the Company will
make the following payments to Smith (the “Payments”):
(i)    A lump sum cash payment equal to $2,445,127, payable on the first
business day following the Release Effective Date;
(ii)    A lump sum cash payment equal to $47,446, in full satisfaction of any
rights Smith had to the grant of performance-based restricted stock units made
to him on February 28, 2012, payable on the date on which the payment in Section
2(i) is made;
(iii)    An amount in cash equal to $978,768, payable in substantially equal
installments pursuant to the Company’s standard pay periods and practices at
Smith’s rate of base salary in effect immediately prior to the Termination Date,
commencing on the Company’s first regularly scheduled payroll date on or after
October 16, 2013; and
(iv)    A lump sum cash payment equal to the amount, if any, that would have
been paid to Smith had he remained employed through December 31, 2012 pursuant
to the Company’s 2012 Annual Incentive Plan (the “AIP”), which payment shall be
paid at the time bonuses are payable under the AIP to the participants therein
generally.
3.    Smith Acknowledgement. Smith acknowledges that the Company has provided
him with all monies and benefits to which he is owed, and that the Company’s
agreement to provide the Payments is solely in exchange for the promises,
releases and agreements of Smith set forth in this Agreement. Smith further
acknowledges that such Payments do not constitute an admission by the Releasees
of

1
 

--------------------------------------------------------------------------------



liability or of violation of any applicable law or regulation. The Releasees
expressly deny any liability or alleged violation and state this arrangement has
been made in recognition of Smith’s service to the Company and for the purpose
of compromising any and all claims of Smith without the cost and burden of
litigation. Smith acknowledges and agrees that he is required to execute and
continue to comply with the terms of this Agreement as a condition to receiving
the Payments, and would not be entitled to the Payments if he did not do so.
4.    General Release of Claims.
(a)    Smith and his heirs, personal representatives, successors and assigns,
hereby forever release, remise and discharge the Company and its subsidiaries,
and each of their past, present, and future officers, directors, shareholders,
members, employees, trustees, agents, representatives, affiliates, successors
and assigns (collectively referenced herein as “Releasees”) from any and all
claims, claims for relief, demands, actions and causes of action of any kind or
description whatsoever, known or unknown, whether arising out of contract, tort,
statute, treaty or otherwise, in law or in equity, which Smith now has, has had,
or may hereafter have against any of the Releasees (i) from the beginning of
time through the date upon which Smith signs this Agreement, and/or (ii) arising
from, connected with, or in any way growing out of, or related to, directly or
indirectly, (A) Smith’s service as an officer, director or employee, as the case
may be, of the Company and its subsidiaries and affiliates, (B) any transaction
prior to the date upon which Smith signs this Agreement and all effects,
consequences, losses and damages relating thereto, (C) the Amended and Restated
Executive Employment Agreement by and between the Company and Smith, dated as of
February 28, 2012 (the “Employment Agreement”), (D) all cash incentive awards,
and all equity or equity-based awards granted, or promised to be granted, by the
Company to Smith and (E) Smith’s termination of employment with the Company
under the common law or any federal or state statute, including, but not limited
to, all claims arising under Title VII of the Civil Rights Act of 1964, as
amended; The Civil Rights Act of 1991, as amended; the False Claims Act, 31
U.S.C.A. § 3730, as amended, including, but not limited to, any right to
personal gain with respect to any claim asserted under its “qui tam” provisions;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
The Employee Retirement Income Security Act of 1974, as amended; The Immigration
Reform and Control Act, as amended; The Americans with Disabilities Act of 1990,
as amended; The Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); The Older Workers’ Benefit Protection Act of 1990, as amended; The
Workers Adjustment and Retraining Notification Act, as amended; The Occupational
Safety and Health Act, as amended; any other federal, state or local civil or
human rights law or any other local, state or federal law, regulation or
ordinance; any public policy, contract, tort, or common law; or any allegation
for costs, fees, or other expenses including attorneys’ fees incurred in these
matters.
(b)    Notwithstanding the foregoing, nothing in this Agreement will release or
waive any rights or claims Smith may have: (i) under this Agreement or to the
Payments; (ii) for indemnification under any written indemnification agreement
by and between Smith and the Company and/or under applicable law or the
Company’s charter or bylaws; (iii) under any applicable insurance coverage(s);
(iv) with respect to any accrued and vested benefits under any tax-qualified
retirement plans of the Company or the Company’s non-qualified deferred
compensation plan; (v) with respect to any claims that cannot be waived by
operation of law; (vi) with respect to any claims which may arise after Smith
signs this Agreement; or (vii) with respect to Smith’s right to challenge the
validity of the release under the ADEA.
(c)    Additionally, while Smith acknowledges and understands that by this
Agreement he foregoes, among other things, any and all past and present rights
to recover money damages or personal relief arising out of Smith’s employment
with the Company, the parties agree that this

2
 

--------------------------------------------------------------------------------



Agreement shall not preclude Smith from filing any charge with the Equal
Employment Opportunity Commission, the National Labor Relations Board, or any
other governmental agency or from any way participating in any investigation,
hearing, or proceeding of any government agency.     
5.    Continued Availability and Cooperation. Smith will reasonably cooperate
with the Company and with the Company’s counsel in connection with any present
or future actual or threatened litigation, administrative proceeding or
investigation involving the Company or any of its subsidiaries or affiliates
that relates to events, occurrences or conduct occurring (or claimed to have
occurred) during the period of Smith’s employment by, or service with, the
Company or any subsidiary or affiliate thereof. Cooperation will include, but
not be limited to, (a) being reasonably available for interviews and discussions
with the Company’s counsel, as well as for depositions and trial testimony; (b)
if depositions or trial testimony are to occur, being reasonably available and
cooperating in the preparation therefor, as and to the extent that the Company’s
counsel reasonably requests; (c) refraining from impeding in any way the
Company’s prosecution or defense of such litigation or administrative
proceeding; and (d) reasonably cooperating fully in the development and
presentation of the Company’s prosecution or defense of such litigation or
administrative proceeding. The Company will reimburse Smith for reasonable
travel, lodging and telephone expenses incurred in connection with any such
cooperation, consultation and advice rendered under this Agreement after Smith’s
termination of employment or service, provided that Smith will not be entitled
to any separate compensation for any matter referred to in this Section 5.
6.    Affirmations. Smith affirms that he has not filed or caused to be filed,
and is not a party to any claim, complaint, or action against the Company or any
of its subsidiaries or affiliates in any forum or form. Smith also affirms that
he has no known workplace injuries or occupational diseases, and has been
provided and has not been denied any leave requested under the Family and
Medical Leave Act. Smith disclaims and waives any right of reinstatement with
the Company or any subsidiary or affiliate thereof.
7.    Restrictive Covenants. Smith acknowledges and agrees that any and all
restrictive covenants to which he is subject, including, but not limited to,
those contained in Sections 6, 7 and 8 of the Employment Agreement, will
continue in effect in accordance with the terms and conditions thereof.
8.    Consultation with Attorney; Voluntary Agreement.  Smith acknowledges that
(a) the Company has advised him of his right to consult with an attorney of his
own choosing prior to executing this Agreement, (b) Smith has carefully read and
fully understands all of the provisions of this Agreement, and (c) Smith is
entering into this Agreement, including the provisions set forth in Section 4,
knowingly, freely and voluntarily in exchange for good and valuable
consideration.
9.    Revocation.  Smith acknowledges that he has been given twenty-one (21)
calendar days to consider the terms of this Agreement, although he may sign it
sooner.  Smith agrees that any modifications, material or otherwise, made to
this Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration period. Smith will have seven (7) calendar days
from the date on which he signs this Agreement to revoke his consent to the
terms of this Agreement.  Such revocation must be in writing and sent via hand
delivery or facsimile to the attention of the Company’s General Counsel, fax no:
303-843-8082. Notice of such revocation must be received within the seven (7)
calendar days referenced above.  In the event of such revocation by Smith, this
Agreement will not become effective and Smith will not have any rights to the
Payments.  Provided that Smith does not revoke this Agreement within such
seven-day period, this Agreement will become effective on the eighth calendar
day after the date on which Smith signs it.

3
 

--------------------------------------------------------------------------------



10.    Governing Law. This Agreement will be governed by and construed and
enforced according to the laws of the State of Colorado, without regard to
conflicts of laws principles thereof.
11.    Taxes. The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any applicable law, regulation or ruling. Notwithstanding
any other provision of this Agreement, the Company shall not be obligated to
guarantee any particular tax result for Smith with respect to any payment
provided hereunder, and Smith shall be responsible for any taxes imposed on him
with respect to any such payment.
12.    Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter and supersedes,
terminates, and replaces any prior or contemporaneous understandings or
agreements with respect thereto, except for the Consulting Agreement signed by
the parties on the date hereof and the director resignation letter signed by
Smith on the date hereof, each of which shall remain in full force and effect.
13.    Section 409A. This Agreement and the Payments to be made hereunder are
intended to comply with, or be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended, and this Agreement will be interpreted, and all tax
filings with the Internal Revenue Service relating to the Payments will be made,
in a manner consistent with that intent.
14.    Indemnification. The Company will continue to maintain directors’ and
officers’ indemnification insurance covering Smith for a period of not less than
six years after the Termination Date, the terms and conditions of which shall be
no less favorable than the terms and conditions of the directors’ and officers’
indemnification insurance, if any, maintained by the Company from time to time.
15.    Modifications. This Agreement may not be changed, amended, or modified
unless done so in a writing signed by the Company and Smith.
[Signature Page Follows]

4
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.


 
 
 
MOLYCORP, INC.
 
 
 
 
Dated: December 22, 2012
By: /s/ John F. Ashburn, Jr.
 


Name: John F. Ashburn, Jr.
 


Title: Executive Vice President and General Counsel
 
 
 


MARK A. SMITH
 
 
 
 
Dated: December 22, 2012
/s/ Mark A. Smith






